Citation Nr: 1237242	
Decision Date: 10/26/12    Archive Date: 11/09/12

DOCKET NO.  04-39 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for traumatic arthritis of the right knee for the entire period on appeal with the exception of the period from April 22, 2010, to May 31, 2010, for which a 100 percent evaluation has been assigned.

2.  Entitlement to an evaluation in excess of 10 percent for traumatic arthritis of the left knee for the entire period on appeal.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to December 1991.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2004 rating decision from the VA Regional Office (RO) in New Orleans, Louisiana.  The Veteran's previously established 10 percent evaluations for traumatic arthritis of the right knee and for the same of the left knee were continued therein.  The Veteran appealed each of these determinations.

During the pendency of his appeal, the Veteran requested a hearing before a member of the Board at his local RO.  Yet he indicated in a statement dated a month later, prior to a hearing even being scheduled, that he no longer wished to have a hearing.  As such, his request is considered withdrawn.  See 38 C.F.R. § 20.704(e).

The Board remanded this matter for additional development in March 2011.  Such development fully or at least substantially was completed, as set forth in more detail below.  Adjudication on the merits accordingly may proceed if otherwise in order.  See Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with); aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

Of note is that the aforementioned additional development resulted in the determination in a November 2010 rating decision that a temporary 100 percent evaluation was warranted.  Specifically, the Veteran's traumatic arthritis of the right knee was assigned this evaluation from April 22, 2010, through May 31, 2010, based on surgical treatment necessitating convalescence.  100 percent is the maximum evaluation possible.  The issue of the Veteran's entitlement to an evaluation higher than 10 percent for traumatic arthritis of the right knee accordingly has been characterized (as indicated above) to include the entire period on appeal with the exception of the aforementioned period.  For the sake of clarity, and as no temporary maximum 100 percent evaluation has been assigned, the issue of his entitlement to an evaluation higher than 10 percent for traumatic arthritis of the left knee has been characterized to include the entire period on appeal.

As explained below, no other development is needed before undertaking adjudication on the merits.  The following determinations thus are made based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  

The issues of entitlement to service connection for a left hip disability, for a right hip disability, and for a low back disability, each to include as secondary to service-connected traumatic arthritis of the right knee and of the left knee, has been raised in a March 2004 statement by the Veteran as well as in his October 2004 substantive Appeal (VA Form 9).  Service connection for a right hip disability never has been addressed.  Several rating decisions have addressed service connection for a left hip disability and for a low back disability, to include as secondary to service-connected disabilities.  Traumatic arthritis of the right and left knees was not included among them, however.  Of further note is that the last such rating decision concerning a low back disability dated in November 2010 indeed deferred the determination.  As such, none of the aforementioned issues specifically raised by the Veteran in 2004 have been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board therefore does not have jurisdiction over them.  They accordingly are referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  The Veteran's right knee has not manifested flexion limited to 30 degrees or extension limited by 15 degrees, subluxation, or instability.  It has manifested symptoms following partial removal of the meniscus.

2.  The Veteran's left knee has not manifested flexion limited to 30 degrees or extension limited by 15 degrees, subluxation, or instability.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for traumatic arthritis of the right knee have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2011).

2.  The criteria for a separate evaluation of 10 percent, but no higher, for symptomatic right knee semilunar cartilage removal have been met.  38 U.S.C.A. § 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5259 (2011).

3.  The criteria for an evaluation in excess of 10 percent for traumatic arthritis of the left knee have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Before addressing the merits, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  With respect to higher evaluation claims, generic rather than specific information of the evidence needed to substantiate the claim must be provided to the claimant.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (overturning Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008)).  This includes evidence demonstrating a worsening or increase in severity of the service-connected disability at issue and the effect that worsening has on employment.  Id.  Information on how disability evaluations and effective dates are assigned also must be provided.  Id.; see also Dingess v. Nicholson, 19 Vet. App. 473 (2006) (holding in the context of a service connection claim that notice must be provided with respect to the degree and effective date of the disability).

Notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  However, there is no error in failing to provide such prior notice when it was not required at the time of the initial AOJ decision. A content complying notice and proper subsequent VA process instead must be provided in these cases.  Pelegrini, 18 Vet. App. at 112.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None was found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters dated in August and September 2003 of the criteria for establishing a higher evaluation, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  These letters accordingly addressed most notice elements and predated the initial adjudication by the AOJ, which in this case is the RO, in January 2004.  Noting more with respect to these elements was required.  It follows that a March 2011 letter went above and beyond what was required by repeating notification of them.

Other notice elements were addressed following the initial adjudication by the AOJ/RO.  In compliance with the Board's March 2011 remand, the aforementioned March 2011 letter notified the Veteran of how VA determines disability evaluations and effective dates.  The disability evaluation determination was noted to include consideration of the impact on employment.  Notification regarding disability evaluations and effective dates was not required as of the January 2004 initial adjudication by the AOJ/RO, as noted in the remand.  The earliest case requiring such notification, Dingess, indeed was decided in 2006.  There accordingly is no notice timing defect.  It thus is sufficient that the July 2012 supplemental statement of the case issues pursuant to the remand constitutes proper subsequent VA process following notification.

Pursuant to the duty to assist, VA is required to aid the claimant in the procurement of service treatment records and other pertinent treatment records, whether or not they are in Federal custody, as well as provide a medical examination and/or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  

The Veteran's service treatment records, VA treatment records, and identified private treatment records have been associated with the claims file and "eFolder."  Some of the VA and private treatment records were associated with the claims file and "eFolder" in compliance with the Board's March 2011 remand directive to undertake any additional records development indicated.  It is of no consequence whether all of these records as well as the service treatment records were obtained through VA's efforts, the Veteran submitting them on his own behalf, or both.  

VA examinations were afforded to the Veteran concerning his knees in September 2003 and, pursuant to the aforementioned remand, in March 2011.  The examiner who conducted the latter examination reviewed his claims file.  It appears that the examiner who conducted the former examination undertook such review.  However, this possible lack of review is of no import.  The September 2003 VA examiner did review the Veteran's VA treatment records.  He further gave an accurate account of his relevant medical history to this examiner.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (finding that the mere fact that an examiner did not review the claims file does not render a medical examination inadequate, particularly where the content of the examination shows that the examiner was familiar with the Veteran's history); D'Aries v. Peake, 22 Vet. App. 97 (2008) (same).  He did the same at the March 2011 examination.

The Veteran additionally was interviewed by each examiner regarding his pertinent symptomatology.  A physical assessment was conducted at both examinations.  Each further included the performance of diagnostic tests.  All questions necessary to render the determinations made herein thus were answered.  The examinations accordingly are adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (defining adequacy with respect to medical examinations and opinions as those providing sufficient detail so that the Board can perform a fully informed evaluation).

It is significant that neither the Veteran nor his representative has identified any particular additional development necessary for a fair adjudication of the claim that has not been undertaken.  The record also does not indicate any such development.  Thus, the Board finds that VA's duty to assist has been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. at 183.

As both the duty to notify and the duty to assist have been met, adjudication may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

III.  Higher Evaluation

The Veteran seeks a higher evaluation for his traumatic arthritis of the right knee and for his traumatic arthritis of the left knee.  He contends that each of these disabilities is more severe than contemplated by a 10 percent evaluation.  

A.  Schedular

Disability evaluations are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  Separate Diagnostic Codes identify various disabilities and the criteria for a specific percentage for that disability.  The percentage evaluations represent as far as practicably can be determined the average impairment in earning capacity due to a service-connected disability.  38 U.S.C.A. § 1155.  One is assigned by comparing the extent to which a Veteran's service-connected disability impairs the ability to function under the ordinary conditions of daily life, as demonstrated by the Veteran's symptomatology, with the criteria for the percentage evaluations.  Id.; 38 C.F.R. § 4.10; Schafrath, 1 Vet. App. at 589.  It is not expected, especially with a more fully described disability, that all cases will show all the specified criteria for a percentage evaluation.  38 C.F.R. § 4.21.

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Examination reports must be interpreted, and if necessary reconciled, into a consistent picture so that the evaluation rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  However, any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and an increase in evaluation is at issue, as is the case here, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Consideration nevertheless must be given to whether staged evaluations are warranted.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which a disability exhibited symptoms meeting the criteria for different evaluations during the course of the appeal, the assignment of a distinctive evaluation for each of the time periods is for application.

The Board must account for evidence which it finds to be persuasive or unpersuasive and provide reasons for rejecting any material evidence favorable to the Veteran.  See Gabrielson v. Brown, 7 Vet. App. 36 (1994), Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  An assessment of the probative value of the lay evidence in addition to the medical evidence therefore must be undertaken.  Indeed, an assessment of all elements affecting the probative value of such evidence must be undertaken.  38 C.F.R. § 4.6.  

Lay evidence indeed may be sufficient by itself to support a claim.  Barr, 21 Vet. App. at 307.  This is the case where the evidence is both competent and credible.  Competency is "a legal concept determining whether testimony may be heard and considered" whereas credibility is "a factual determination going to the probative value of the evidence to be made after the evidence has been admitted."  Layno v. Brown, 6. Vet. App. 465 (1994).  

A lay person is competent to provide testimony or statements relating to facts of events that the lay person observed or that is within the realm of his/her personal knowledge.  Id.  In weighing credibility, discounting of competent testimony or statements from a lay person may occur "in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  Factors for consideration therefore include a showing of interest, self-interest, bias, inconsistent statements, inconsistency with other evidence of record, facial implausibility, bad character, malingering, desire for monetary gain, and witness demeanor.  See Pond v. West, 12 Vet. App. 341 (1999); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24 (1991).  "[T]he Board cannot determine that lay testimony or a lay statement lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the lack of such evidence in combination with other factors may lead to the determination the lay testimony or statement is not credible.

The benefit of the doubt shall be given to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 49.  As such, the Veteran prevails when the evidence supports the claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.  Any reasonable doubt regarding the degree of disability, for example, will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.


Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Id.; see also 38 C.F.R. § 4.59 (discussing facial expressions such as wincing, muscle spasm, crepitation, etc.).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement.  38 C.F.R. § 4.45.

Consideration of a higher rating for functional loss, to include during flare ups, due to these factors accordingly is warranted for Diagnostic Codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.

The Veteran's traumatic arthritis of the right and left knees have been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257-5010.  Hyphenated Diagnostic Codes are used when an evaluation for a particular disability under one Diagnostic Code is based upon evaluation under another Diagnostic Code.  See 38 C.F.R. § 4.27.  The four digits before the hyphen is the Diagnostic Code for the disability.  Id.  The four digits after the hyphen is the Diagnostic Code for the disability specifically found to be most analogous.  Id.

Diagnostic Code 5257 pertains to other knee impairment.  It sets forth a 10 percent evaluation for slight impairment due to recurrent subluxation or lateral instability of the knee.  A 20 percent evaluation requires moderate impairment due to recurrent subluxation or lateral instability.  Severe impairment due to recurrent subluxation or lateral instability results in the maximum 30 percent evaluation.  

Diagnostic Code 5010 addresses arthritis due to trauma substantiated by X-ray findings.  It provides that rating shall be as for arthritis, degenerative.  Arthritis, degenerative, is the subject of Diagnostic Code 5003.  Under Diagnostic Code 5003, degenerative arthritis must be established by X-ray evidence.  Evaluations for degenerative arthritis shall be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  If, however, evaluation on this basis results in a noncompensable evaluation, the Veteran shall be awarded a 10 percent rating for each major joint or group of minor joints affected by limitation of motion, to be combined but not added.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of any limitation of motion, involvement of 2 or more major joints or 2 or more minor joint groups warrants a 10 percent evaluation, and the same with occasional incapacitating exacerbations warrants a 20 percent evaluation. 

Diagnostic Code 5260 addresses limitation of motion of the leg with respect to flexion.  Flexion limited to 45 degrees warrants a 10 percent evaluation.  A 20 percent rating requires flexion limited to 30 degrees.  The maximum evaluation of 30 percent is reserved for flexion limited to 15 degrees.  

Diagnostic Code 5261 addresses limitation of motion of the leg with respect to extension.  Extension limited to 10 degrees merits a 10 percent evaluation.  A 20 percent evaluation is reserved for extension limited to 15 degrees, while a 30 percent evaluation is reserved for extension limited to 20 degrees.  Extension limited to 30 degrees warrants a 40 percent evaluation.  The maximum 50 percent evaluation is awarded when there is extension limited to 45 degrees.  

Normal range of motion for the knee is from 140 degrees flexion to zero degrees extension.  38 C.F.R. § 4.71, Plate II.  

Several other Diagnostic Codes pertain to knee disabilities in addition to those above.  Diagnostic Code 5256 is for ankylosis of the knee, while Diagnostic Code 5258 is for dislocated semilunar knee cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Diagnostic Code 5259 concerns symptomatic removal of the semilunar knee cartilage.  Diagnostic Code 5262 addresses impairment of the tibia and fibula.  Finally, Diagnostic Code 5263 pertains to genu recurvatum (acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated).

Pyramiding, evaluating the same disability or the same manifestation of a disability under different Diagnostic Codes, is to be avoided.  38 C.F.R. § 4.14.  It is possible, however, for a Veteran to have separate and distinct manifestations attributable to the same injury, which would permit evaluation under several Diagnostic Codes.  The critical element permitting the assignment of multiple evaluations under several Diagnostic Codes is that none of the symptomatology for any one of the disorders is duplicative or overlapping with the symptomatology of the other disorder.  Esteban v. Brown, 6 Vet. App. 259 (1994).

Two examples are notable.  First, separate disability evaluations are assigned where the Veteran has both a limitation of flexion and a limitation of extension of the same knee.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2004).  Second, a Veteran may receive separate evaluations for arthritis and for subluxation/instability or cartilage impairment of the same knee.  See VAOPGCPREC 09-98 (August 14, 1998), 63 Fed. Reg. 56704 (1998); VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); see also Esteban, 6 Vet. App. at 259; Licthenfels v. Derwinski, 1 Vet. App. 484 (1991).  

Although all the evidence has been reviewed, only the most salient and relevant evidence is set forth.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).  

An August 2002 VA treatment record documents that there was no effusion or lateral instability but that there was crepitus in the Veteran's right knee.  It further documents that this knee had full range of motion.

Private treatment records dated from July to September 2003 reveal the following.  The Veteran reported right knee pain and swelling with activity and occasionally at rest.  He additionally reports right knee stiffness, giving, and some catching.  He denied locking.  Findings included right knee tenderness, bilateral crepitus, normal/stable ligaments in both knees, and no effusion in either of the Veteran's knees.  Meniscal signs initially were positive on the right, but later there were none.  Meniscal signs were absent on the left.  Range of motion was from zero to 130 degrees in both knees once, from zero to 135 degrees in both knees once, and from zero to 125 degrees in the right knee and zero to 130 degrees in the left knee once.  X-rays showed osteoarthritis in both knees.  Magnetic resonance imaging (MRI) further showed osteoarthritis in the right knee.

At the September 2003 VA examination, the Veteran complained of bilateral knee pain and weakness worse in his right knee than his left knee.  He noted that the pain occurred with weightbearing.  The Veteran also complained of bilateral knee fatigability/lack of endurance due to pain and stiffness as well as right knee swelling and giving way/instability.  Finally, he complained of difficulty standing and walking during flare ups.  He denied any heat, locking, episodes of dislocation, and recurrent subluxation.  Swelling with moderate effusion in the right knee and moderate effusion without swelling in the left knee was found upon physical assessment.  The right knee additionally had crepitus.  Each knee was stable, to include laterally, though testing in this regard was painful.  The right patella moved freely and tracked well whereas the left patella tracked poorly.  Range of motion was from zero to 118 degrees in the right knee with pain and from zero to 122 degrees in the left knee with pain.  Motor strength was normal with pain in both knees, but repeated motion produced increased pain and decreased strength.  X-rays showed mild degenerative joint disease (DJD) in both knees.

Findings of no effusion in either knee, stable ligaments in both knees, and range of motion from zero to 135 degrees in the right knee and zero to 125 degrees in the left knee are reflected in an October 2003 private treatment record.

A February 2004 VA treatment record contains the Veteran's complaint of worsening bilateral knee pain and a finding of moderate crepitus.

The Veteran reported bilateral knee pain, swelling, and lateral instability due to bone spurs in an April 2004 statement.

In both an October 2004 VA treatment record as well as in his October 2004 substantive Appeal (VA form 9), the Veteran complained of bilateral knee pain, stiffness, and swelling.  

No swelling or crepitus and normal range of motion in both knees is noted in a VA treatment record dated in November 2004.

B.H., the Veteran's wife, indicated in a March 2006 statement that the Veteran has bilateral knee pain, swelling, stiffness, and crunching.  She further indicated that he feels like a wedge separates the joint during extension, which stretches ligaments.

A November 2006 VA treatment record documents the Veteran's report of slight knee pain.

Private treatment records dated in early 2010 reflect the following.  The Veteran complained of right knee pain in March.  Mild to marked tenderness, mild effusion, and good range of motion were found.  X-rays showed DJD.  Meniscal tears additionally were diagnosed.  In April, tenderness and moderate effusion was found.  Arthroscopy and partial meniscectomy surgery was performed on April 22, 2010.  The Veteran experienced varying levels of pain and effusion immediately thereafter and through May.  In June, he reported less and less pain.  There was mild effusion.


A July 2010 VA treatment record reveals the Veteran's complaint of worsening pain, swelling, and an inability to fully extend with respect to his right knee.  Mild tenderness, pain with lateral rotation, and edema was found.  Decreased flexion also was found.

The Veteran reported bilateral knee pain, stiffness, and repeated effusion at the March 2011 VA examination.  He denied giving way/instability, incoordination, decreased speed of motion, episodes of dislocation or subluxation, and locking episodes in either knee.  The Veteran additionally reported right knee weakness, swelling, and warmth.  He denied dislocation in this knee as well as denied left knee pain, weakness, and swelling.  Upon physical assessment, there was tenderness and edema in the right knee but no crepitation.  There was crepitation in the left knee.  Neither knee manifested instability, meniscus abnormality, other abnormality, or ankylosis.  Flexion initially was from zero to 135 degrees with pain in the right knee and from zero to 130 degrees with pain in the left knee.  Extension initially was normal, or to zero degrees, in both knees.  There was pain with repeated flexion and extension but no limitation of motion greater than that initially seen.  X-rays showed DJD in both knees.

Based on the above, the Board finds that an evaluation in excess of 10 percent is not warranted for traumatic arthritis of the right knee or for traumatic arthritis of the left knee.  Some Diagnostic Codes are not applicable.  Other Diagnostic Codes are applicable, but the criteria are not met.

Diagnostic Codes 5256, 5262, and 5263 are not applicable.  There is no indication of any ankylosis, the subject of Diagnostic Code 5256, in either of the Veteran's knees.  Ankylosis actually is defined as immobility and consolidation of a joint.  See Dorland's Illustrated Medical Dictionary 94 (31st ed. 2007); see also Lewis v. Derwinski, 3 Vet. App. 259 (1992); Nix v. Brown, 4 Vet. App. 462 (1993); Shipwash v. Brown, 8 Vet. App. 218 (1995).  In other words, it is stiffening or fixation of a joint.  Dinsay v. Brown, 9 Vet. App. 79 (1996).  The only mention of ankylosis is a finding that it did not exist in March 2011.  It readily is inferred that ankylosis did not exist and any other time during the period on appeal either, as there consistently has been considerable range of motion in each knee.  Diagnostic Code 5262 and 5263 are not applicable because there is no indication of tibia and fibula impairment in either of the Veteran's legs or of genu recurvatum.  Indeed, his tibias and fibulas have not been mentioned whatsoever.  They thus most likely are normal.  See Buczynski v. Shinseki, 24 Vet. App. 221 (2011) (a lack of notation of symptoms where such notation would normally be expected may be considered as evidence that the symptoms did not exist).  No reference has been made to genu recurvatum, and thus the condition most likely does not exist.  Id.

Each of the Veteran's knees has manifested range of motion of less than the normal zero to 140 degrees.  This has been true on all occasions with the exception of one anomalous occasion in which right knee range of motion was full.  In other words, there quite consistently has been some limitation of motion in each knee.  Diagnostic Codes 5260 and 5261 accordingly are applicable.  Yet the limitation of motion does not arise to the level of the next highest evaluation above 10 percent of 20 percent even taking into account DeLuca, Mitchell, and associated regulations.  There indeed is no indication of flexion limited to 30 degrees or extension limited to 15 degrees.  Range of motion in the right knee generally was classified as good.  Flexion, to include initially and upon repeated assessment, consistently has been far greater than 30 degrees in this knee.  It has ranged between 118 degrees and 135 degrees.  Decreased flexion was found once, with no precise measurement.  It follows from the small range of fluctuation otherwise found, however, that such decrease did not approach 30 degrees.  Flexion in the left knee also has been far greater than 30 degrees, ranging between 122 degrees and 135 degrees.  With respect to extension, both knees consistently have been normal.  This includes initially and upon repeated assessment.

Here, it is undisputed that the aforementioned flexion and extension in both knees occurred with pain.  The Veteran is competent to report this to be the case because he personally experiences his symptoms.  B.H. is competent to report this to be the case because she is capable of observing the Veteran experiencing his symptoms.  No reason to doubt the credibility of him or B.H. is found.  Pain during motion in each knee has been found on numerous occasions.  The Veteran further is competent (for the same reason as above) to report bilateral knee fatigability, lack of endurance, and weakness as well as to deny bilateral incoordination and decreased speed of motion.  He is credible in this regard because no reason is found for doubt.  Decreased motor strength, for example, was found upon repeated assessment.  The mere presence of pain with motion, fatigability, lack of endurance, and weakness are insufficient for a higher evaluation, however.  It is reiterated that pain itself does not constitute functional loss and that painful motion does not constitute limited motion.  The pain rather must be so significant as to cause a greater than normal reduction in limitation of motion.  The same thus goes for fatigability, lack of endurance, and weakness.  Symptoms of such significance are not present here.  The same flexion and extension measurements indeed have been obtained upon initial and repeated assessment despite these symptoms.

Symptom flare ups resulting in difficulty standing and walking competently (for the same reason as above) have been reported by the Veteran.  He is credible in this regard, as once again there is no reason to doubt him.  However, this does not signify flexion limited to 30 degrees or extension limited to 15 degrees in either knee.  Difficulty standing and walking with less severe limitation of motion indeed is quite plausible.  At no point have measurements been made as to how much functional loss in terms of flexion or extension, if any, beyond that discussed above the Veteran has during a flare up.  To estimate such measurements here would be speculative.  "Pure speculation or remote possibility" is insufficient when considering the degree of disability present.  38 C.F.R. § 3.102.  Yet of note is that such measurements most likely do not approach flexion limited to 30 degrees or extension limited to 15 degrees.  The Veteran's range of motion not during a flare up is slightly less than normal bilaterally.  It is difficult to contemplate that additional range of motion loss attributable to a flare up, if any, would be so substantial as to equate with loss of the majority of flexion and extension.

Diagnostic Codes 5003 and 5010 are applicable since osteoarthritis has been shown in X-rays.  DJD in each knee further has been shown in X-rays, and DJD in the right knee has been shown in MRI.  DJD is a form of arthritis.  See Dorland's at 539.  Discussed above was that there is limitation of motion in each of the Veteran's knees that does not arise to the level of flexion limited to 30 degrees or extension limited to 15 degrees.  It also does not arise to the level of flexion limited to 45 degrees or extension limited to 10 degrees.  Reiterated in this regard is that flexion consistently has been well above 100 degrees bilaterally and extension consistently has been normal bilaterally.  This has been true both initially and upon repeated assessment.  As such, the respective criteria for 10 percent evaluations under Diagnostic Codes 5260 and 5261 are not met.  10 percent is the lowest compensable evaluation.  The Veteran has noncompensable limitation of motion in his right knee and in his left knee, in other words.  

For each knee, the Veteran competently (for the same reason as above) has reported swelling and popping while B.H. competently (for the same reason as above) has reported crunching.  Bilateral crepitus and right knee swelling is objectively confirmed as multiple findings of such have been made, albeit with some inconsistency concerning crepitus.  No findings of left knee swelling have been made.  Yet this is of no consequence, and thus the Veteran's credibility in this regard need not be considered.  Bilateral knee pain with movement has been found, as noted above.  Limitation of motion accordingly has been confirmed objectively on this basis and on the basis of crepitus for the left knee and on these bases plus swelling for the right knee.  Nevertheless, the knee constitutes one major joint.  38 C.F.R. § 4.45(f).  10 percent therefore is the maximum evaluation allowable for the Veteran's arthritis/DJD of his right knee as well as of his left knee.

That leaves Diagnostic Codes 5257, 5258, and 5259.  With respect to Diagnostic Code 5257, the Veteran competently (for the same reason as above) has denied subluxation.  This includes episodes of subluxation or recurrent subluxation.  The Veteran is credible regarding the aforementioned.  He has not contradicted his denials.  Further, no findings of subluxation have been made.  The Veteran also competently (for the same reasons as above) has reported bilateral knee instability and giving way.  Yet he is not credible in this regard.  His report indeed is inconsistent with other of his reports as well as with the evidence from other sources.  The Veteran, in addition to bilateral reporting instability/giving way, has denied these symptoms in each knee.  At no point has instability, to include lateral instability, in either knee been found.  Each knee rather consistently has been found to be stable/have stable ligaments.  This is true notwithstanding B.H.'s argument that the Veteran's knee ligaments stretch, presumably to an abnormal amount, during extension.  In sum, there is no recurrent subluxation or lateral instability much less the moderate recurrent subluxation or lateral stability required for the next highest evaluation of 20 percent.

With respect to Diagnostic Code 5258, the above discussion makes clear that the Veteran has persistent pain in his knees.  He competently (for the same reason as above) has reported bilateral knee effusion.  Effusion also has been found in both knees, and thus his credibility is undisputed.  However, left knee effusion has been found only on one occasion whereas it repeatedly has not been found.  Right knee effusion or edema has been intermittent throughout the appeal period.  Additionally, there is no indication of locking in either knee.  The Veteran, although he consistently has reported stiffness in each knee and once reported some catching in each knee, has denied locking in each knee.  He is competent to so report (for the same reason as above).  He also is credible to so report because no reason is found to doubt him.  Findings made with respect to his knees make no mention whatsoever of locking.  Thus, it cannot be said that the Veteran manifests frequent episodes of pain, locking, and effusion into the joint with respect to either of his knees.  

It follows that the 20 percent evaluation provided under Diagnostic Code 5258 cannot be awarded.  One other reason exists for this determination.  There is no indication, with one notable exception, of dislocated semilunar cartilage in either of the Veteran's knees.  Meniscus is defined as "a crescent or crescent-shaped body" or "the fibrous cartilage within a joint esp[ecially] of the knee."  See Merriam-Webster's Collegiate Dictionary 775 (11th ed. 2003).  No dislocation, to include tearing, has been found at any point with respect to the meniscus of the left knee.  There indeed have been no meniscal signs or meniscus abnormalities in this knee.  In contrast, there have been dislocations in the form of tears in the Veteran's right knee meniscus.  Yet these tears were surgically corrected.  As was noted earlier, the Veteran was awarded a temporary total rating for appropriate the period following the operation.  At no other point was there dislocation, to include tearing, in the meniscus of the right knee.  Meniscal signs were present at one point, but they soon dissipated.  Abnormality of the right knee meniscus specifically was not found thereafter.  

Regarding the left knee disability in conjunction with Diagnostic Code 5259, there is no indication of removal of the semilunar cartilage of the Veteran's left knee.  It follows that this Diagnostic Code is inapplicable as it pertains to this knee.  

In regard to the right knee, the aforementioned surgery involved a partial meniscectomy.  Meniscectomy is defined as the "removal of an intra-articular meniscus, as in the knee joint."  See Dorland's at 1151.  As such, Diagnostic Code 5259 is applicable for this knee.  Symptoms were manifest following the meniscectomy.  Specifically, the Veteran competently (for the same reason as above) reported pain, stiffness, swelling, effusion, warmth, weakness, and decreased range of motion in his right knee.  He is credible to report such symptoms because no reason exists for doubt.  Some indeed were found.  These include pain, tenderness, effusion, edema, and decreased motion with respect to flexion.  A 10 percent evaluation accordingly is warranted for symptomatic right knee semilunar cartilage removal.

Acknowledgment is given to the fact that the RO has long identified the right knee as being rated under Diagnostic Code 5257-5010.  But as the above discussion reveals there has been no subluxation/instability; rather, the right knee has essentially has been rated at for arthritis and limitation of motion until the decision herein, which has assigned a separate 10 percent rating pursuant to Diagnostic Code 5259 is for difficulty following cartilage removal involving symptom separate from limitation of motion.  Separate evaluations under the aforementioned Diagnostic Codes therefore are not pyramiding.  The VAOPGCRECs and caselaw cited above to the effect that separate evaluations for arthritis and for subluxation/instability or cartilage impairment of the same knee are possible indeed is reiterated.

Murray v. Shinseki, 24 Vet. App. 420 (2011), second compels two evaluations for the Veteran's right knee.  The United States Court of Appeals for Veterans Claims concluded therein that it was error for the Board to change the Diagnostic Code used to assign a 10 percent evaluation to a Veteran's knee disability from 5257 to those addressing limitation of motion with arthritis (5010, 5003, 5260, and 5261 in that case).  This was because that evaluation under Diagnostic Code 5257 had been in effect for 20 years and therefore was protected.  See 38 C.F.R. § 3.951(b) ("a rating which has been continuously rated at or above any evaluation of disability for 20 or more years for compensation purposes ... will not be reduced to less than such evaluation except upon a showing that such rating was based on fraud").  In Murray, the Board essentially reduced the protected evaluation under Diagnostic Code 5257 to zero and assigned a new evaluation of 10 percent under Diagnostic Code 5010 and related Diagnostic Codes; instead, the 10 percent protected evaluation under Diagnostic Code 5257 should have remained in effect and a separate evaluation of 10 percent assigned under Diagnostic Code 5010 and related Diagnostic Codes.  

In this case, the Veteran's 10 percent evaluation for his traumatic arthritis of the right knee has been in effect since January 1, 1992.  It thus has been in effect for over 20 years.  It has been awarded pursuant to some combination of Diagnostic Codes 5010 and 5257 the whole time.  Murray thus dictates that this evaluation, as it is protected, cannot be reduced through a change in Diagnostic Code.  No such change has occurred here.  Instead, a separate evaluation of 10 percent under Diagnostic Code 5259 has been added.

Finally, consideration has been given to the benefit of the doubt rule in making each of the above determinations.  This rule does not apply, however, because the determinations were made based on the preponderance of the evidence.  Consideration also has been given to whether a staged evaluation is warranted.  It follows that such an evaluation is not warranted since the above determinations applies to the entire period on appeal.

B.  Extraschedular

The above determinations continuing the Veteran's 10 percent evaluations for his traumatic arthritis of the right knee and of the left knee and awarding a separate 10 percent evaluation for symptomatic right knee semilunar cartilage removal, as they involve application of pertinent provisions of the VA's Schedule for Rating Disabilities, are made on a schedular basis.  One other avenue exists through which a higher evaluation can be obtained.  Specifically, it is possible to assign an evaluation on an extraschedular basis.  38 C.F.R. § 3.321(b).

Analytical steps concerning extraschedular evaluations were set forth in Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the evidence presents such an exceptional disability picture that the available applicable schedular evaluation criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the evaluation criteria are inadequate, the RO or Board must proceed to determine whether the Veteran's exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular evaluation.

Neither the Veteran nor his representative has raised the issue of entitlement to an extraschedular evaluation with respect to any of his knee disabilities.  There is no indication that these disabilities cannot be contemplated adequately by the applicable schedular evaluation criteria discussed above.  A varus deformity while standing and an antalgic gait further each have been found once.  However, the Veteran's predominant symptoms are pain/tenderness, crepitus, swelling, weakness, decreased range of motion, effusion, edema, and meniscal tears.  These symptoms specifically are accounted for by the schedular evaluation criteria and associated statutes, regulations, and caselaw.  Evaluation was based on these sources.  

Higher evaluations exist pursuant to the aforementioned sources.  As explained above, however, evaluations of 10 percent for traumatic arthritis of right knee and of the left knee as well as of 10 percent for symptomatic right knee semilunar cartilage removal accurately describe the severity of the Veteran's disabilities.  The effect of the symptoms of these disabilities as a whole has on him is encompassed by these evaluations, in other words.  This includes undergoing injections, wearing braces, and difficulty with activity (competently (for the same reason as above) and credibly (as no reason exists for doubt) reported as an inability to jog/run or walk distance over 1/2 mile, an inability to stand for more than 15 to 30 minutes, difficulty with stairs as well as squatting and bowling, having to use his arms to help in getting up from a sitting position, having to ride in a cart while golfing, taking frequent breaks while doing yard work and home maintenance).

Given that the applicable schedular evaluation criteria are adequate, the Board finds that the Veteran does not manifest an exceptional traumatic arthritis of the right knee disability picture, traumatic arthritis of the left knee disability picture, or symptomatic right knee semilunar cartilage removal disability picture.  Discussion of whether he exhibits related factors such as marked interference with employment or frequent periods of hospitalization accordingly is unnecessary.  Further, referral for consideration of the assignment of an evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

An evaluation in excess of 10 percent for traumatic arthritis of the right knee is denied.

A separate evaluation of 10 percent for symptomatic right knee semilunar cartilage removal is granted, subject to the laws and regulations governing monetary awards. 

An evaluation in excess of 10 percent for traumatic arthritis of the left knee is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


